865 F.2d 1262Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kathy Laverne WHITE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88-3084.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 27, 1988.Decided:  Dec. 21, 1988.Rehearing Denied Jan. 25, 1989.

Kathy Laverne White, appellant pro se.
Kenneth E. Melson (Office of the United States Attorney), for appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kathy Laverne White appeals from an order of the district court dismissing her suit against the United States filed pursuant to the Federal Tort Claims Act, 28 U.S.C. Secs. 1346(b), 2671 et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  White raises no substantial question warranting production of a transcript, at government expense, of the proceedings in the district court.  See 28 U.S.C. Sec. 753(f).  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the appeal, on the record before this Court, is frivolous.


2
AFFIRMED.